Citation Nr: 0322608	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder as a result of exposure to asbestos.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as a result of cold weather injury.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as a result of tobacco use during active 
service or secondary to nicotine dependence acquired in 
service.

4.  Entitlement to service connection for a chronic heart 
disorder.

5.  Entitlement to an effective date earlier than February 3, 
1983, for grants of entitlement to service connection for 
arthritis due to cold injury of both hands, both lower 
extremities (feet), both knees, both shoulders, the lumbar 
spine, and the cervical spine.

6.  Entitlement to an effective date earlier than August 28, 
1999, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities.

7.  Entitlement to an effective date earlier than August 28, 
1999, for a grant of basic eligibility for dependents' 
educational assistance.

9.  Entitlement to an effective date earlier than August 28, 
1999, for assignment of an evaluation of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2000 by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a decision of the Board dated September 
28, 1989, denied the veteran's claim of entitlement to 
service connection for lung disease as a result of exposure 
to asbestos.  That decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002).  Subsequent to the Board's decision, 
the veteran submitted additional evidence in an attempt to 
reopen his claim, and the current appeal on that issue 
ensued.

REMAND

Applicable regulations provide that a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person.  See 38 C.F.R. § 20.700(a) (2002).  On VA Form 9, 
Appeal to the Board of Veterans' Appeals, received in October 
2002, and in an accompanying statement by his representative, 
the veteran indicated that he wants a hearing before the 
Board at a local VA office.  As he has a right to such a 
hearing, this case will be remanded so that such hearing may 
be scheduled.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

A review of the record reveals that the veteran has not been 
notified by VA in specific terms as to the evidence which 
would be needed to reopen and substantiate his claims and 
whether VA or the claimant is expected to obtain and submit 
such evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
that the claimant has "not less than 30 days to respond to 
the notice" is invalid because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
also remand this case to the RO in order to satisfy VA's duty 
to notify the veteran.

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should notify the veteran, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claims on 
appeal and whether VA or the claimant is 
expected to obtain such evidence.

2.  The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO (travel board hearing).

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to afford the veteran due process of law, 
the notice required by the VCAA, and his right to a hearing 
before the Board.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  

In addition to evidence, the appellant has the right to 
submit additional argument on the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


